 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10

11       SUSANA OROPEZA DE ARIAS,                        Case No. 5:18-cv-02183-AFM
12       obo MARCO ANTONIAS A. L.,1

13                           Plaintiff,                 MEMORANDUM OPINION AND
                                                        ORDER AFFIRMING DECISION
14                   v.
                                                        OF THE COMMISSIONER
15       ANDREW M. SAUL,
         Commissioner of Social Security,2
16
                             Defendant.
17

18            Susana Oropeza De Arias filed this action on behalf of the decedent, Marco
19   Antonias A. L., seeking review of the Commissioner’s final decision denying
20   Plaintiff’s applications for disability insurance benefits and supplemental security
21   income. In accordance with the Court’s case management order, the parties have filed
22   memorandum briefs addressing the merits of the disputed issues. The matter is now
23   ready for decision.
24

25   1   Plaintiff’s name has been partially redacted in accordance with Federal Rule of Civil Procedure
     5.2(c)(2)(B) and the recommendation of the Committee on Court Administration and Case
26
     Management of the Judicial Conference of the United States.
27   2
        Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Andrew M. Saul, Commissioner
28   of the Social Security Administration, is substituted as the proper defendant in this action. See Fed.
     R. Civ. P. 25(d).
 1                                     BACKGROUND
 2         Plaintiff applied for disability insurance benefits and supplemental security
 3   income, alleging disability since September 19, 2014. Plaintiff’s applications were
 4   denied initially and upon reconsideration. (Administrative Record [“AR”] 114-118,
 5   124-128.) A hearing took place on May 12, 2017 before an Administrative Law Judge
 6   (“ALJ”). Plaintiff, who was represented by counsel, and a vocational expert (“VE”)
 7   testified at the hearing. (AR 37-75.)
 8         In a decision dated February 5, 2018, the ALJ found that Plaintiff suffered
 9   from the following severe impairments: degenerative disc desiccation at L3-4, L4-5,
10   and L5-S1 with mild to moderate spinal canal and bilateral neural foraminal stenosis;
11   degenerative disc disease of the cervical spine; and right and left shoulder
12   impingement. (AR 23.) The ALJ determined that Plaintiff’s residual functional
13   capacity (“RFC”) included the ability to perform light work with the following
14   limitations: he is able to lift, carry push and pull 20 pounds occasionally and 10 pound
15   frequently; sit and stand/walk six hours in an eight-hour workday with normal breaks;
16   frequently climb ramps and stairs; occasionally climb ropes, ladders, and scaffolds;
17   frequently balance stoop, kneel, crouch, and crawl; should avoid concentrated
18   exposure to hazards and vibration; and frequently reach bilaterally in all directions.
19   (AR 24.) Relying on the testimony of the VE, the ALJ concluded that Plaintiff could
20   perform his past relevant work. Accordingly, the ALJ concluded that Plaintiff was
21   not disabled. (AR 30-31.)
22         The Appeals Council subsequently denied Plaintiff’s request for review (AR
23   1-8), rendering the ALJ’s decision the final decision of the Commissioner.
24                                   DISPUTED ISSUES
25         1.     Whether the ALJ properly considered the evidence in assessing
26   Plaintiff’s RFC.
27         2.     Whether the ALJ properly rejected Plaintiff’s subjective complaints.
28

                                                2
 1                                      STANDARD OF REVIEW
 2             Under 42 U.S.C. § 405(g), this Court reviews the Commissioner’s decision to
 3   determine whether the Commissioner’s findings are supported by substantial
 4   evidence and whether the proper legal standards were applied. See Treichler v.
 5   Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1098 (9th Cir. 2014). Substantial
 6   evidence means “more than a mere scintilla” but less than a preponderance. See
 7   Richardson v. Perales, 402 U.S. 389, 401 (1971); Lingenfelter v. Astrue, 504 F.3d
 8   1028, 1035 (9th Cir. 2007). Substantial evidence is “such relevant evidence as a
 9   reasonable mind might accept as adequate to support a conclusion.” Richardson, 402
10   U.S. at 401. This Court must review the record as a whole, weighing both the
11   evidence that supports and the evidence that detracts from the Commissioner’s
12   conclusion. Lingenfelter, 504 F.3d at 1035. Where evidence is susceptible of more
13   than one rational interpretation, the Commissioner’s decision must be upheld. See
14   Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007).
15                                               DISCUSSION
16   I.        Medical Record
17             The ALJ summarized the medical record, noting evidence of the medically
18   determinable impairments of left knee bursitis, borderline pes cavus of the right foot,
19   borderline hepatomegaly, hepatic steatosis with periportal sparing, and rash, but
20   found these impairments were not severe. (AR 24, citing AR 439-440, 480, 486.)3
21             With regard to Plaintiff’s severe impairments, the ALJ found that Plaintiff had
22   a history of degenerative changes at the lumbar spine. (AR 25.) The ALJ discussed
23   the October 2014 MRI which revealed degenerative disc desiccation at L3-4, L4-5,
24   and L5-SI; small central disc protrusion situated on top of a disc bulge at L4-5 with
25   mild to moderate spinal canal and bilateral neural foraminal stenosis; disc bulge at
26   L3-4 with mild to moderate bilateral neural foraminal stenosis; and enlarged root
27
     3
28        Plaintiff does not contend that the ALJ erred in his non-severity finding.

                                                         3
 1   sleep cyst associated with right S2 nerve roots within the sacral plexus, of unclear
 2   significance. (AR 25, citing AR 367-368.)
 3         From January 2014 through November 2014, Plaintiff was treated by Philip A.
 4   Delgado, M.D., for chronic low back pain. Treatment consisted of prescription pain
 5   medication. (AR 26, citing AR 376-381.)
 6         An x-ray of Plaintiff’s cervical spine taken in February 2015 showed
 7   narrowing of C6-7. (AR 372.) An x-ray of Plaintiff’s bilateral shoulders taken the
 8   same date was unremarkable. (AR 373.)
 9         A June 2015 follow-up examination with Dr. Delgado revealed increased pain
10   in bilateral shoulders. Plaintiff’s gait and stance were normal. No other positive
11   findings were noted. Plaintiff was diagnosed with arthralgia of the right and left
12   shoulder region, intervertebral cervical disc disorder, herniated disc at L3-4 and L4-
13   5, cervical neuritis. (AR 374-375.)
14         Dr. Delgado completed a General Medical Evaluation in September 2015. He
15   indicated that Plaintiff exhibited decreased musculoskeletal range of motion and a
16   careful gait, but no atrophy, normal sensation, and 5/5 motor strength. (AR 383-384.)
17         The ALJ noted that from January 2015 to December 2015, Plaintiff was treated
18   for herniated disc at the lumbar spine, lumbago, stenosis at the lumbar spine,
19   arthralgia of the right and left shoulder region, cervical neuritis, and cervical disc
20   disorder. Physical examinations during this period, however, were limited. The
21   positive findings included increased pain in the bilateral shoulders, left greater than
22   right against resistance. The ALJ noted that Plaintiff exhibited a normal gait, his
23   stance was normal, and Plaintiff did not appear in any acute distress or discomfort.
24   Treatment consisted of refilling Plaintiff’s prescription of Norco for pain. (AR 26,
25   citing AR 374-376, 447-476.)
26         An MRI of Plaintiff’s cervical spine performed in August 2015 showed mild
27   to moderate degenerative changes with mild to moderate spinal canal stenosis with
28   moderate to severe right and mild to moderate left-sided neural foraminal stenosis at

                                               4
 1   C5-6; and left paracentral four-millimeter disc osteophyte complex at C6-7 resulting
 2   in mild to moderate spinal canal stenosis with moderate to severe left and mild to
 3   moderate right-sided neural foraminal stenosis. (AR 435-436.)
 4         An MRI of Plaintiff’s left shoulder performed in September 2015 revealed
 5   severe distal supraspinatus tendinopathy with a five by five millimeter, concealed
 6   intrasubstance delaminating tear involving the anterior to mid insertional footplate;
 7   and mild anterior downward sloping acromion, prominence of the coracoacromial
 8   ligament and hypertrophy of the acromioclavicular joint contributing to narrowing of
 9   the acromial/supraspinatus outlet. (AR 431-432.) An MRI of Plaintiff’s right
10   shoulder showed severe distal supraspinatus tendinopathy with areas of small,
11   intrasubstance tears and the possibility of a small, low-grade articular surface partial
12   tear posteriorly, with no retraction or atrophy, and moderate to severe distal
13   infraspinatus tendinopathy; mild anterior downward sloping of the acromion,
14   prominence of the coracoacromial ligament and degenerative/hypertrophic changes
15   of the acromioclavicular joint contributing to narrowing of the acromial/
16   supraspinatus outlet; and subdeltoid/subacromial bursitis. (AR 433-434.)
17         The ALJ noted that from March 2015 to March 2016, Plaintiff was treated for
18   degenerative disc disease of the cervical and lumbar spine, as well as bilateral
19   shoulder rotator cuff tears. Positive physical findings included impingement and
20   painful range of motion of the bilateral shoulders; spasm, painful and limited range
21   of motion of the lumbar and cervical spine; positive straight leg raising; tenderness
22   to palpation at the cervical region. In February and March 2016, rotator cuff repair
23   surgery was recommended. (AR 27, citing AR 404-412.) However, the ALJ noted,
24   “there is no evidence in the record demonstrating [Plaintiff] followed up with this
25   suggested surgical treatment.” (AR 27.) In January and March 2017, Plaintiff’s
26   treatment consisted of refills of pain medication. (AR 441-443.)
27         The ALJ also discussed the September 2015 consultative orthopedic
28   evaluation performed by Vicente R. Bernabe, D.O. (AR 28-29.) Dr. Bernabe noted

                                                5
 1   that he had reviewed MRI results from October 2014. Dr. Bernabe observed that
 2   Plaintiff was in no acute distress, and moved freely in and out of the office and the
 3   examination room without the use of an assistive device. Plaintiff’s gate was normal,
 4   and he was able to toe and heel walk. Straight-leg raising was negative bilaterally in
 5   the supine and seated position. Range of motion of the neck was normal. Examination
 6   of the thoracic spine was normal as was examination of the upper and lower
 7   extremities was normal. Sensation, reflexes, and motor strength were all normal. The
 8   only positive findings consisted of tenderness to palpation at the cervical thoracic
 9   junction and the lumbosacral junction and decreased range of motion of the back.
10   Dr. Bernabe diagnosed Plaintiff with degenerative disc disease of the cervical and
11   lumbar spine. He opined that Plaintiff was able to lift and carry no more than 50
12   pounds occasionally and 25 pounds frequently; push and pull without limitation;
13   walk and stand six hours in and eight-hour day; frequently bend, kneel, stoop, crawl,
14   and crouch; frequently climb ladders and work at heights; sit for six hours in an eight-
15   hour day; and had no restrictions on manipulative activities. (AR 386-391.)
16         The ALJ noted that Robert Hughes, M.D., the State agency medical consultant
17   on initial review, found there was insufficient evidence to evaluate Plaintiff’s claim.
18   (AR 76-89.) At the reconsideration level, R. Dwyer, M.D., agreed with and adopted
19   Dr. Bernabe’s opinion regarding Plaintiff’s functional limitations. (AR 92-111.)
20   II.   The ALJ’s RFC Assessment
21         The ALJ is responsible for determining a claimant’s RFC after considering “all
22   of the relevant medical and other evidence” in the record, including all medical
23   opinion evidence. 20 C.F.R. §§ 404.1545(a)(3), 404.1546(c), 416.945(a)(3),
24   416.946(c). Plaintiff contends that the ALJ erred in assessing Plaintiff’s RFC because
25   he omitted or failed to properly consider medical evidence supporting Plaintiff’s
26   claim of disability. (ECF No. 27 at 3.)
27         In support of his contention, Plaintiff summarizes the entire medical record
28   without identifying specific evidence he alleges the ALJ failed to consider. (See ECF

                                                6
 1   No. 27 at 4-7.) In fact, the bulk of the records cited by Plaintiff consist of the same
 2   evidence discussed above – i.e., x-rays and MRIs of Plaintiff’s back and shoulders,
 3   and treatment notes regarding his back and shoulder impairments. (ECF No. 27 at 4-
 4   7, citing AR 404-412, 431-436.) Plaintiff also cites the treatment note from March
 5   2016 reflecting his complaint of left knee pain after which he underwent aspiration
 6   to remove fluid from that knee. (ECF No. 27 at 7, citing AR 480.) Contrary to
 7   Plaintiff’s suggestion, the ALJ explicitly considered all of the foregoing evidence.
 8   (See AR 24-29.) Plaintiff’s argument amounts to a disagreement as to how the
 9   evidence should be interpreted. However, so long as the ALJ’s interpretation of the
10   record is rational and supported by substantial evidence, which it is here, the Court
11   may not disturb it. See Lewis v. Astrue, 498 F.3d 909, 911 (9th Cir. 2007) (“[I]f
12   evidence is susceptible of more than one rational interpretation, the decision of the
13   ALJ must be upheld.”).
14         Plaintiff does point to four pieces of evidence that are not explicitly discussed
15   in the ALJ’s decision: (1) a 2010 CT scan of Plaintiff’s lumbar spine revealing
16   foraminal stenosis greatest at L5-S1 on the right and multi-level degenerative disc
17   disease, which Plaintiff argues shows his back condition “is chronic and long
18   standing, but progressively worsening with time” (ECF No. 27 at 4-5, citing AR 369-
19   370); (2) a treatment note from October 2, 2014, in which Plaintiff complained of
20   bilateral eye pain with decreased vision (AR 379); (3) treatment notes from October
21   and December 2015 reflecting a diagnosis of chronic kidney disease (AR 392, 400);
22   and (4) a March 21, 2016 ultrasound of Plaintiff’s left knee showing a possible
23   hematoma, complex cyst or inflammatory process (AR 438).
24         An ALJ is not required to discuss every piece of evidence in the record. See
25   Hiler v. Astrue, 687 F.3d 1208, 1212 (9th Cir. 2012) (“[t]he ALJ is not required to
26   discuss evidence that is neither significant nor probative”); Howard v. Barnhart, 341
27   F.3d 1006, 1012 (9th Cir. 2003) (“the ALJ does not need to discuss every piece of
28   evidence,” and the “ALJ is not required to discuss evidence that is neither significant

                                               7
 1   nor probative”) (citation and quotation marks omitted). For the following reasons,
 2   the evidence Plaintiff identifies is not significant and, therefore, the ALJ did not err
 3   in failing to affirmatively address it.
 4           With respect to Plaintiff’s left knee, the ALJ considered the March 28, 2016
 5   treatment notes based upon that ultrasound, including the findings of bursitis and
 6   swelling. The ALJ determined that Plaintiff’s knee impairment was not severe, a
 7   conclusion that Plaintiff does not contest. Most importantly, the ultrasound itself does
 8   not reveal anything different than the evidence the ALJ mentioned. (See AR 24, citing
 9   480.)
10           Similarly, with respect to the CT scan of Plaintiff’s lumbar spine, not only is
11   the record dated four years prior to Plaintiff’s alleged date of onset, but the ALJ
12   considered at length the more extensive MRI results. Furthermore, the ALJ
13   affirmatively concluded that Plaintiff suffered from a chronic longstanding back
14   impairment. Plaintiff fails to explain, and it is not evident to the Court, how the 2010
15   CT scan adds anything to the picture of Plaintiff’s back impairment condition not
16   already considered by the ALJ.
17           Next, while Plaintiff includes conclusory reference to a treatment note
18   reflecting a single complaint of eye pain and to notes that include a diagnosis of
19   chronic kidney disease, he fails to allege or point to any evidence indicating that
20   either condition resulted in any functional limitation. Furthermore, with regard to
21   kidney disease, the evidence Plaintiff points to consists of treatment notes listing
22   “chronic kidney disease stage III (moderate)” under “Assessments.” (See AR 392,
23   400.) In one of those treatment notes, Peter Lac, M.D. (the nephrologist who
24   diagnosed Plaintiff with kidney disease), opined that Plaintiff’s renal dysfunction
25   “may have been due mostly from hypothyroidism. His renal function has improved.”
26   (AR 394.) Dr. Lac suggested that treating Plaintiff’s hypothyroidism would improve
27   or resolve his kidney disease. Plaintiff does not cite any other medical evidence
28   revealing complaints about, or treatment for, kidney disease. Perhaps most

                                                8
 1   importantly, Dr. Lac did not assess any limitations as a result of the diagnosis. “The
 2   mere existence of an impairment is insufficient proof of a disability.” Matthews v.
 3   Shalala, 10 F.3d 678, 680 (9th Cir. 1993). In sum, the ALJ did not commit error in
 4   failing to discuss the foregoing evidence.
 5         Plaintiff also contends that the ALJ erred in his RFC assessment because he
 6   rejected the opinions of Dr. Bernabe and Dr. Dwyer, the State agency medical
 7   consultant. (ECF No. 27 at 4.) As the Commissioner points out, however, both
 8   Dr. Bernabe and Dr. Dwyer opined that Plaintiff was capable of full-time medium
 9   exertional work. Thus, their opinions regarding Plaintiff’s ability to work were less
10   restrictive than the ALJ’s. Because the ALJ assessed a more restrictive RFC than
11   Drs. Bernabe and Dwyer, any error in rejecting these opinions is harmless. See Hall
12   v. Colvin, 2016 WL 3457756, at *5 (C.D. Cal. June 22, 2016) (any error in rejecting
13   physician’s opinion would be harmless because ALJ adopted a more restrictive RFC
14   than physician’s opinion); Herrera v. Colvin, 2014 WL 3572227, at *5 (C.D. Cal.
15   July 21, 2014) (same); see generally Molina v. Astrue, 674 F.3d 1104, 1115 (9th Cir.
16   2012) (error is harmless when it is “inconsequential to the ultimate nondisability
17   determination”) (citation omitted).
18         Plaintiff further contends that the ALJ’s RFC assessment is erroneous because
19   there is no medical expert opinion supporting it. (ECF No. 27 at 7.) An RFC is a legal
20   assessment based upon all the relevant evidence in the record. See 20 C.F.R.
21   §§ 404.1545, 416.945. It is the ALJ’s responsibility to determine a claimant’s RFC,
22   and Plaintiff has provided no authority for his implicit suggestion that an ALJ’s
23   assessment cannot stand without a corroborating physician’s opinion. See generally
24   Vertigan v. Halter, 260 F.3d 1044, 1049 (9th Cir. 2001) (“it is the responsibility of
25   the ALJ, not the claimant’s physician, to determine residual functional capacity”);
26   Eldridge v. Colvin, 2013 WL 704306, at *6 (E.D. Wash. Feb. 26, 2013) (“The RFC
27   and disability determination are issues reserved to the Commissioner and physician
28   opinions on those issues are not controlling or even entitled to special significance.”)

                                                  9
 1           Finally, Plaintiff asserts that “the problem” with the opinions of Drs. Bernabe
 2   and Dwyer is that they were rendered in September and October 2015, so the
 3   physicians did not have the opportunity to consider medical evidence generated after
 4   that date. (ECF No. 27 at 7-8.) Plaintiff fails to explain how this assertion is of any
 5   consequence to his claim that the ALJ improperly evaluated the evidence. As
 6   mentioned above, the ALJ rejected the opinions of Drs. Bernabe and Dwyer, and the
 7   ALJ’s reason for doing so was based upon a conclusion similar to Plaintiff’s
 8   argument. That is, the ALJ noted the objective medical evidence of Plaintiff’s
 9   treatment for degenerative disc disease and degenerative changes of his bilateral
10   shoulders and concluded that the evidence demonstrated that Plaintiff’s impairments
11   were more severe and more limiting than the physicians opined. (AR 29.) Thus,
12   assuming it is meritorious, Plaintiff’s argument that the opinions of Drs. Bernabe and
13   Dwyer were not reliable because they were based upon incomplete evidence would
14   have no effect on the ALJ’s ultimate decision. See generally Molina, 674 F.3d at
15   1122.
16           For the foregoing reasons, the ALJ’s RFC assessment must be affirmed. See
17   Bayliss v. Barnhart, 427 F.3d 1211, 1217 (9th Cir. 2005) (“We will affirm the ALJ’s
18   determination of Bayliss’s RFC if the ALJ applied the proper legal standard and his
19   decision is supported by substantial evidence.”).
20   III.    The ALJ’s Credibility Determination
21           Plaintiff contends that the ALJ erred in rejecting his testimony regarding his
22   subjective symptoms and limitations. (ECF No. 27 at 8-10.)
23           A.    Plaintiff’s Testimony
24           Plaintiff alleged that he is unable to work due to his musculoskeletal
25   impairments. He testified that his limitations stem primarily from lower back pain.
26   (AR 55.) Plaintiff’s neck, lower back, shoulders, and knees have progressively
27   worsened with time. (AR 53-54.) He has had fluid removed from his knee. (AR 52.)
28   Sometimes pain radiates from his neck into his arms and includes numbness and/or

                                               10
 1   tingling. (AR 55.) Numbness also radiates from his low back into his legs. (AR 55.)
 2   Plaintiff’s physician discussed surgery for his shoulders if injections did not help.
 3   Plaintiff underwent injections into his shoulders three times about eight or nine
 4   months prior to the hearing, but the injections did not help his symptoms. (AR 55-
 5   56.)
 6          Plaintiff further testified that he is able to stand or walk for about 15 to 20
 7   minutes before he needs to sit or lie down. (AR 54.) He is unable to bend down to
 8   lift. While Plaintiff believed he could lift 20 pounds, he was not capable of doing
 9   such lifting every 15 minutes of the workday. (AR 56-57.)
10          When asked how he spends his time, Plaintiff answered, “I get up, I lay down,
11   I help around the house a little bit… I rest.” (AR 54.) According to Plaintiff, he lies
12   down for more than 4 hours in an 8-hour period. While he has good days and bad
13   days, even on good days, Plaintiff always has to lie down some time during the day.
14   (AR 57-58.)
15          B.     Relevant Law
16          Where, as here, a claimant has presented objective medical evidence of an
17   underlying impairment that could reasonably be expected to produce pain or other
18   symptoms and the ALJ has not made an affirmative finding of malingering, an ALJ
19   must provide specific, clear and convincing reasons before rejecting a claimant’s
20   testimony about the severity of his symptoms. Trevizo v. Berryhill, 871 F.3d 664, 678
21   (9th Cir. 2017) (citing Garrison v. Colvin, 759 F.3d 995, 1014-1015 (9th Cir. 2014)).
22   “General findings [regarding a claimant’s credibility] are insufficient; rather, the ALJ
23   must identify what testimony is not credible and what evidence undermines the
24   claimant’s complaints.” Burrell v. Colvin, 775 F.3d 1133, 1138 (9th Cir. 2014)
25   (quoting Lester v. Chater, 81 F.3d 821, 834) (9th Cir. 1995)). The ALJ’s findings
26   “must be sufficiently specific to allow a reviewing court to conclude the adjudicator
27   rejected the claimant’s testimony on permissible grounds and did not arbitrarily
28   discredit a claimant’s testimony regarding pain.” Brown-Hunter v. Colvin, 806 F.3d

                                               11
 1   487, 493 (9th Cir. 2015) (quoting Bunnell v. Sullivan, 947 F.2d 341, 345-346 (9th
 2   Cir. 1991) (en banc)).
 3         Factors an ALJ may consider when making such a determination include the
 4   objective medical evidence, the claimant’s treatment history, the claimant’s daily
 5   activities, unexplained failure to pursue or follow treatment, and inconsistencies in
 6   testimony. See Ghanim, 763 F.3d at 1163; Molina, 674 F.3d at 1112.
 7         C.     Analysis
 8         The Commissioner argues that the ALJ’s credibility determination is
 9   supported by the following legally sufficient grounds: Plaintiff’s subjective
10   complaints were (1) inconsistent with his conservative treatment; (2) inconsistent
11   with his failure to pursue recommended treatment; and (3) inconsistent with the
12   medical records. (ECF No. 28 at 7-9.)
13         1. Conservative treatment
14         The ALJ observed that despite his allegations of disabling pain and symptoms
15   related to his neck, back, and shoulders, Plaintiff had “not obtained the type of
16   medical treatment one would expect for a totally disabled individual.” (AR 27.) The
17   ALJ noted that Plaintiff’s treatment had been essentially routine and conservative,
18   consisting primarily of prescribed pain medication. (AR 27.) The ALJ pointed out
19   that Plaintiff denied that his impairments had ever resulted in hospitalization or
20   surgery. He also found it significant that, no doctor had prescribed Plaintiff an
21   assistive device due to the severity of his back-pain symptoms. The ALJ reasoned
22   that “[t]he lack of more aggressive treatment, surgical intervention, or even a referral
23   to and/or regular treatment with a specialist, such as an orthopedist or pain
24   management, suggests that [Plaintiff’s] neck, back, and shoulder pain symptoms and
25   related limitations were not as severe as he alleged.” (AR 27.)
26         An ALJ may properly discount a claimant’s testimony based on the fact that
27   only conservative treatment has been prescribed. Parra v. Astrue, 481 F.3d 742, 750-
28   751 (9th Cir. 2007); Johnson v. Shalala, 60 F.3d 1428, 1432 (9th Cir. 1995). As the

                                               12
 1   ALJ here correctly observed, Plaintiff’s primary care physician treated Plaintiff’s
 2   impairments with prescription pain medication.4 Neither the fact that Plaintiff was
 3   prescribed narcotic pain medication nor that he received three injections in his
 4   shoulders invalidates the ALJ’s characterization of Plaintiff’s treatment as
 5   conservative. Courts have considered treatment to be fairly characterized as
 6   conservative even when narcotic pain medication is paired with additional treatment
 7   such as epidural injections. See Martin v. Colvin, 2017 WL 615196, at *10 (E.D. Cal.
 8   Feb. 14, 2017) (ALJ did not err in relying on conservative treatment to discount
 9   claimant’s credibility where treatment included prescriptions to Vicodin and Norco
10   and five epidural steroid injections); Medina v. Colvin, 2016 WL 633857, at *5 (C.D.
11   Cal. Feb. 17, 2016) (ALJ properly relied upon conservative treatment in making
12   credibility determination where plaintiff was prescribed Vicodin and ibuprofen for
13   back condition); Stephenson v. Colvin, 2014 WL 4162380, at *9 (C.D. Cal. Aug. 20,
14   2014) (ALJ properly discounted credibility based on plaintiff’s conservative
15   treatment, which included Vicodin); Morris v. Colvin, 2014 WL 2547599, at *4 (C.D.
16   Cal. June 3, 2014) (ALJ properly discounted credibility based on conservative
17   treatment consisting of physical therapy, use of TENS unit, chiropractic treatment,
18   Vicodin, and Tylenol with Vicodin). Furthermore, the ALJ properly relied upon
19   evidence that Plaintiff’s primary physician did not recommend referral to an
20   orthopedic or pain specialist, and did not recommend any more aggressive treatment
21   such as surgery for Plaintiff’s back and neck impairment. See Miner v. Colvin, 609
22   F. App’x 454, 455 (9th Cir. 2015) (ALJ properly relied upon conservative treatment
23   to discount claimant’s subjective complaints where “despite [claimant’s] allegations
24   that she suffered disabling pain for years, [claimant’s] doctors did not recommend
25   surgeries or other aggressive treatments”).
26
     4
       The Court notes that type and dosage of that medication (Norco 10/325) remained consistent,
27   suggesting that the medication provided relief and that the record does not indicate that Plaintiff
28   suffered adverse side effects. (See, e.g., AR 376 (November 2014), 449 (January 2015), 374 (June
     2015), 476 (November 2015).)
                                                     13
 1         2. Failure to follow prescribed treatment
 2         The ALJ also concluded that Plaintiff’s failure to follow prescribed treatment
 3   undermined the credibility of his claims of disabling pain and symptoms. In
 4   particular, the ALJ noted the evidence that in February and March 2016, rotator cuff
 5   repair was recommended to treat Plaintiff’s bilateral shoulder impairments.
 6   Nevertheless, the record included no evidence that Plaintiff followed up on the
 7   recommended surgery. In addition, the ALJ noted that Plaintiff did not offer, and the
 8   record did not suggest, any sufficient explanation for his failure to follow the
 9   prescribed treatment. (AR 27-28, citing AR 411-412.)
10         An ALJ may properly consider evidence of a claimant’s failure to follow
11   treatment in assessing the credibility of the claimant’s subjective complaints of pain
12   or symptoms. See Molina, 674 F.3d at 1113-1114 (concluding that an ALJ may
13   discredit claimant’s testimony based on an unexplained or inadequately explained
14   failure to complete a course of treatment). Here, the ALJ could properly infer from
15   the foregoing evidence of Plaintiff’s failure to follow up with the recommended
16   surgery that Plaintiff’s symptoms were not as severe as he alleged. See Miner, 609
17   F. App’x at 455 (ALJ properly relied on claimant’s failure to pursue aggressive
18   treatment to discount claimant’s subjective complaints, stating that, “for instance,
19   when surgery was discussed as one of several treatment options for allegedly
20   disabling incontinence, [claimant] chose exercises.”); Warre v. Comm’r of Soc. Sec.
21   Admin., 439 F.3d 1001, 1006 (9th Cir. 2006) (“Impairments that can be controlled
22   effectively with medication are not disabling.”); Smolen v. Chater, 80 F.3d 1273,
23   1284 (9th Cir. 1996) (ALJ may consider failure to “seek treatment or to follow a
24   prescribed course of treatment” in assessing credibility).
25         3. Inconsistent with medical record
26         In making his credibility determination, the ALJ also highlighted
27   inconsistencies between Plaintiff’s testimony and the medical record. In particular,
28   the ALJ observed that despite Plaintiff’s testimony that he was unable to stand for

                                               14
 1   long and needed to lie down, no treating source stated that Plaintiff was disabled or
 2   had any physical limitation such as the need to lie down or remain off of his feet.
 3   (AR 28.) In addition, the ALJ noted that objective findings did not corroborate
 4   Plaintiff’s testimony regarding his inability to stand and/or need to lie down.
 5   Specifically, the ALJ pointed to physical examinations throughout 2015, which
 6   revealed limited positive findings, revealed that Plaintiff exhibited a normal gait, and
 7   affirmatively stated that Plaintiff did not appear in any acute distress or discomfort.
 8   (AR 28, citing AR 374-375, 447-476.) The ALJ also pointed to Dr. Bernabe’s
 9   physical examination, which revealed among other things, that Plaintiff had a normal
10   gait, straight-leg raising was negative bilaterally, normal motor strength, and normal
11   sensation in upper and lower extremities. (AR 28, 388-390.)
12         The ALJ properly relied upon the absence of a corroborating medical opinion
13   and the lack of objective medical findings supporting Plaintiff’s testimony in
14   assessing Plaintiff’s credibility. See, e.g., Martin v. Berryhill, 722 F. App’x 647, 649–
15   650 (9th Cir. 2018) (ALJ properly discounted plaintiff’s credibility based upon
16   finding that no physician opinions corroborated the alleged severity of plaintiff’s
17   limitations); Burch v. Barnhart, 400 F.3d 676, 681 (9th Cir. 2005) (including lack of
18   supporting medical evidence as one factor that an ALJ can rely on in discrediting
19   claimant testimony).
20                                          ORDER
21         IT IS THEREFORE ORDERED that Judgment be entered affirming the
22   decision of the Commissioner and dismissing this action with prejudice.
23

24   DATED: 10/16/2019
25

26                                           ____________________________________
27
                                                  ALEXANDER F. MacKINNON
                                             UNITED STATES MAGISTRATE JUDGE
28

                                                15
